24 So. 3d 585 (2009)
E.I. DuPONT DE NEMOURS AND COMPANY, INC., Petitioner,
v.
AQUAMAR S.A., Molinos del Ecuador S.A., and Desarrollo Industrial Bioacuatico S.A., Respondents.
No. 4D09-2871.
District Court of Appeal of Florida, Fourth District.
September 30, 2009.
Edward A. Moss of Shook, Hardy & Bacon, L.L.P., Miami, for petitioner.
No appearance required for respondents.
PER CURIAM.
We deny DuPont's petition for writ of prohibition which sought review of its motion to disqualify the trial court judge, the fifth such motion DuPont has filed in this case. An attorney's legal campaign contributions within the statutorily permitted amount are not a legally sufficient ground for disqualification. MacKenzie v. Super Kids Bargain Store, Inc., 565 So. 2d 1332 (Fla.1990). None of the other allegations raised in the motion set forth an objectively reasonable basis for DuPont to fear the judge is biased.
The contributions from attorneys in the firms representing the plaintiffs in this case were all within the statutorily permitted amounts, and the cumulative total of $4650 which the attorneys in the firms contributed to the judge's reelection campaign does not approach the $3 million contribution at issue in Caperton v. A.T. Massey Coal Co., ___ U.S. ___, 129 S. Ct. 2252, 173 L. Ed. 2d 1208 (2009). Contrary to DuPont's argument, the circumstances of this case are not equivalent, or anywhere *586 close, to those presented in Caperton.
POLEN, HAZOURI and CIKLIN, JJ., concur.